DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 3/9/2021 have been fully considered and the rejection has been updated to address the newly amended limitations and new claims.
The applicant argues that the spacer of Jensen does not provide the same functionality as the spacer of the present invention, i.e. to adapt the height between two levels of successive electronic functions. 
It is noted that intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey,152 USPQ 235 (CCPA 1967);  In re Otto , 136 USPQ 458, 459 (CCPA 1963).  MPEP 2114
The applicant further argues that the ICs of Jensen are not in alignment with respective conductive layers.  It is noted that in Figs. 3-7 the top surfaces of the ICs 86/94 are aligned with the dashed lines of the connection ring, and that in Fig. 7 for example there are horizontal conductive layers depicted that are arranged along the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al (U.S. Pub #2011/0180919), in view of Kouda (U.S. Patent #6359234)
With respect to claim 1, Jensen teaches an electronic system provided with a plurality of interconnected electronic functions, comprising: 
a connection ring (Fig. 3-7, 26) having an interior cavity, comprising a plurality of stacked superposed layers (Fig. 3-7, 27), alternately conductive and insulating (e.g., Fig. 3B, ceramic layers of 27 are alternated with horizontal conductive layers of 52/54; Paragraph 69-71), each layer of the superposed conductive layers disposed parallel to a plane P (Figs. 3-7, direction X) and being 
 wherein the superposed insulating layer have interior sidewalls that form said inner cavity (Figs. 3-7, 35); 
and a plurality of electronic functions (e.g. Fig. 5A, 86 and Paragraph 55) arranged inside the inner cavity of said connection ring and associated with a plurality of levels of the connection ring, with at least one electronic function per level, 
each of said electronic functions being linked to an inner face of the connection ring (Fig. 5A, 28A-28D);
wherein each level is defined between successive superposed insulating layer (e.g. the dashed lines between layers 27), said at least one electronic function in alignment with a respective dashed line;
at least one spacer (Fig. 5A, 88; Fig. 5B, 94; Fig. 7, unlabeled) disposed between two directly successive electronic functions, the directly successive electronic functions and the at least one spacer having a stacked configuration extending in a direction perpendicular to the plane P (Fig. 3-7, i.e. extending in the Z direction), 
wherein one of the successive electronic functions is disposed in alignment with one of the dashed lines of the plurality caused by the dimensioning of the spacer (Fig. 5 and 7, the top surface of each of the electronic functions 86/94 is aligned with a corresponding dashed line of the connection ring).

Jensen does not specifically depict that the superposed layers are formed by alternately conductive and insulating layers, such that the conductive layer have interior sidewalls that form the interior cavity, and such that the electronic function is in alignment with a respective superposed conductive layer.
Kouda teaches a connection ring, wherein the connection ring comprises a plurality of superposed layers, alternately conductive and insulating (Fig. 2-3, 32 and 31; Col 5 Ln 36-66), and wherein the inner cavity is formed by interior sidewalls of the superposed insulating layer and superposed conductive layers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the connection ring of Jensen from alternately conductive and insulating layer as taught by Kouda in order to achieve the predictable result of providing signal, power, and ground lines in the connection ring (Col 5 Ln 36-66). 
In this case, the electronic functions of Jensen would be aligned with the respective superposed conductive layer because the superposed conductive layers of the combination would be positioned at the dashed lines of Jensen (i.e. between the insulating layers 27). 
With respect to claim 2, Jensen teaches that the connection ring has one of the following shapes: a cylindrical shape, or a parallelepiped shape (Figs. 1-4, each face of the package/connection ring has a square or rectangular face, hence each face is a parallelogram). 
claim 3, Jensen teaches that, in the connection ring, the electrical links between two successive levels are made via electrically conductive holes (Paragraph 69, spaces).
With respect to claim 4, Jensen teaches that the electronic functions are linked to the connection ring via electrical connections (Fig. 5, 90A-90D) which are connected, on one outputs of the electronic functions (Paragraph 24), and on the other hand, to metallic tracks (e.g. Fig. 5B, 52D/54B; Fig. 7A, 122c) situated inside the connection ring.
With respect to claim 5, Jensen teaches surface connections (Fig. 3-7, 37 and 38) at least on a lower part of the connection ring. 
With respect to claim 11, Jensen teaches at least one resin coating arranged in at least one part of the inner cavity of the connection ring (Paragraph 73). 

With respect to claim 12, Jensen teaches a method for assembling an electronic system, comprising: 
providing output connections (Fig. 3-7, 37 and 38) on a connection ring (Fig. 3-7, 26) 
the connection ring comprising a plurality of stacked superposed layers (Fig. 3-7, 27), alternately conductive and insulating (e.g., Fig. 3B, ceramic layers of 27 are alternated with horizontal conductive layers of 52/54; Paragraph 69-71), each of the superposed conductive layers being disposed parallel to a plane P 
 said connection ring comprising an inner cavity (Figs. 3-7, 35); 
arranging the connection ring on a base substrate (Fig. 7, 116/126);
arranging a plurality of electronic functions (e.g. Fig. 5A, 86 and Paragraph 55) inside the inner cavity of the connection ring, starting with the lower part of the connection ring, and connecting (Fig. 5, 90A-90D), level by level, input/outputs of the electronic functions with the connection ring (Fig. 5A, 28A-28D);
providing a spacer (Fig. 5A, 88; Fig. 5B, 94; Fig. 7, unlabeled) between two successive electronic functions, the first electronic function of said two successive functions being in alignment with a first dashed line of said plurality of dashed lines,
and said spacer being dimensioned to cause the second electronic function of said two successive function to be in alignment with a second dashed line of said plurality of dashed line so that the second electronic function can be linked to the connection ring at its respective level (Fig. 5 and 7, the top surface of each of the electronic functions 86/94 is aligned with a corresponding dashed line of the connection ring). 
Jensen does not specifically depict that the superposed layers are formed by alternately conductive and insulating layers, such that the conductive layer have interior sidewalls that form the interior cavity, and such that the electronic function is in alignment with a respective superposed conductive layer.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the connection ring of Jensen from alternately conductive and insulating layer as taught by Kouda in order to achieve the predictable result of providing signal, power, and ground lines in the connection ring (Col 5 Ln 36-66). 
In this case, the electronic functions of Jensen would be aligned with the respective superposed conductive layer because the superposed conductive layers of the combination would be positioned at the dashed lines of Jensen (i.e. between the insulating layers 27). 

With respect to claim 13, Jensen teaches filling with a coating resin of at least one empty part of the inner cavity of the connection ring (Paragraph 73). 

With respect to claim 19, Jensen teaches a connection ring (Fig. 3-7, 26) having an interior cavity, comprising a plurality of stacked superposed layers (Fig. 3-7, 27), alternately conductive and insulating (e.g., Fig. 3B, ceramic layers of 27 are alternated with horizontal conductive layers of 52/54; Paragraph 69-71), each layer of the superposed conductive layers disposed parallel to a plane P 
 wherein the superposed insulating layer have interior sidewalls that form said inner cavity (Figs. 3-7, 35); 
first and second electronic functions (e.g. Fig. 5A, 86 and Paragraph 55) arranged inside the inner cavity of said connection ring and associated with a first level and a second level of the connection ring, 
each electronic function disposed parallel with the plane P and each of said electronic functions being linked to an inner face of the connection ring (Fig. 5A, 28A-28D);
wherein each level is defined between successive superposed insulating layer (e.g. the dashed lines between layers 27), said first and second electronic functions being in alignment with a respective first and second dashed line;
a spacer (Fig. 5A, 88; Fig. 5B, 94; Fig. 7, unlabeled) disposed between the first and second electronic functions, the first and second electronic functions and the at least one spacer having a stacked configuration extending in a direction perpendicular to the plane P (Fig. 3-7, i.e. extending in the Z direction), 
wherein the first electronic function is disposed in alignment with the first dashed line associated with the first level of the connection ring and 
wherein the spacer is dimension to cause the second electronic function to be in alignment with the second dashed line associated with the second level of the connection ring to that the second electronic function can be linked to the connection ring at the second level (Fig. 5 and 7, the top surface of each of the . 

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Kouda, in view of Kwon et al (U.S. Pub #2007/0096335).
With respect to claim 7, Jensen does not teach that the spacer comprises at least one interconnect circuit. 
Kwon teaches a spacer (Fig. 8, 360) between successive levels of electronic functions (Fig. 8, 340/370), wherein the spacer comprises at least one interconnect circuit (Fig. 8, 363/364 and Paragraph 27-28 and 61-62).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the spacer of Jensen with an interconnect circuit as taught by Kwon in order to provide a ground and to reduce signal interference between the chips (Paragraph 28). 

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Kouda, in view of Scheid et al (U.S. Pub #2010/0308453).
With respect to claim 8, Jensen teaches that the electronic functions arranged over said plurality of levels form a vertical stack,
but does not teach that at least one heat sink is arranged on a face, vertically at the far end from the vertical stack of electronic functions. 
Schied teaches at least one heat sink (Fig. 7, 28 and Paragraph 30) is arranged on a face, vertically at the far end from the vertical stack of electronic 
With respect to claim 9, Schied teaches a heat seal (Fig. 7, 30 and Paragraph 44) associated with the heat sink. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a heat seal as taught by Schied in order to dissipate heat away from the electronic functions (Paragraph 30 and 44). 

Claim 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen, Kouda, and Schied, in view of Bond et al (U.S. Patent #5642261).
With respect to claim 10, Jensen and Schied do not teach two heat sinks arranged respectively on the two faces, vertically at the far end from the vertical stack of electronic functions. 
Bond teaches arranging a heat sink (Fig. 3, 32 and Col 5 Ln 6-25) on a lower face of an electronic function.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a heat sink on a lower face of the vertical stack of electronic functions of Jensen as taught by Bond in order to maximize the thermal conduction of the package (Col 5 Ln 6-25). 
With respect to claim 14, Jensen does not teach providing a heat sink after arranging the electronic functions. 

Jensen and Schied do not teach providing a heat sink before arranging the electronic functions. 
Bond teaches arranging a heat sink (Fig. 3, 32 and Col 5 Ln 6-25) on a lower face of an electronic function, before arranging the electronic functions. 
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a heat sink on a lower face of the vertical stack of electronic functions of Jensen, before the successive provisions of different levels of electronic functions, as taught by Bond in order to maximize the thermal conduction of the package (Col 5 Ln 6-25). 

 Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Kouda, in view of Kunimatsu et al (U.S. Patent #5767564)
With respect to claims 16 and 18, Jensen does not teach wherein one of said different levels has at least two electronic functions when assembled. 
Kunimatsu teaches a semiconductor structure comprising an inner cavity having different levels, wherein one of said different levels has at least two 
With respect to claim 20, Jensen does not teach that the first level include a third electronic function when assembled. 
Kunimatsu teaches a semiconductor structure comprising an inner cavity having different levels, wherein a first level has at least two electronic functions (Fig. 1, electronic functions 2 and 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the first level in the structure of Jensen to have a third electronic function as taught by Kunimatsu in order to provide a decoupling capacitor for a semiconductor chip (Col 3 Ln 35-60). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Kouda, in view of Guo et al (U.S. Pub #2018/0204821)
With respect to claim 17, Jensen does not teach electronic links for linking the electronic functions to the connecting ring, the electronic links disposed in respective planes parallel to the plane P, wherein the spacer aligns the second electronic function with said one of the conductive layers so that the second electronic function can be linked to the connection ring by one of the electronic links.

the electronic links (Fig. 4, 188) disposed in respective planes parallel to the plane P (Fig 4, the links 188 are generally disposed along a plane, as opposed to bond wires which curve outside of a plane), 
wherein a spacer (Fig. 4, 178) aligns an electronic function with a step surface so that the electronic function can be linked to the connection ring by one of the electronic links (Fig. 4, 188).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the connection between an electronic function and the connection ring of Jensen by using electronic links that are disposed parallel to the plane P as taught by Guo in order to implement a flip chip connection link between the connection ring and the electronic function (Paragraph 19). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826